Citation Nr: 1421949	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  11-33 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUES

1. Entitlement to service connection for a right shoulder injury.

2. Entitlement to service connection for residuals of a right hip fracture affecting the positioning of the right leg.  

3. Entitlement to service connection for a low back injury.

4. Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for residuals of a traumatic mouth injury, to include loss of teeth.  



REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs

ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from January 1964 to September 1966.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for a right shoulder injury, for residuals of a right hip fracture, and for thoracic dextroscoliosis and spondylosis, and lumbar levoscoliosis and spondylosis (claimed as lumbosacral strain and back injury); and found that new and material evidence had not been submitted to reopen the claim for service connection for residuals of a traumatic mouth injury, to include loss of teeth (claimed as dental injury).  The Veteran requested a Board hearing at the RO in a substantive appeal (VA Form 9) submitted in November 2011, but he subsequently indicated, in December 2011, that he no longer wanted a hearing.  

With regard to the mouth injury issue on appeal, the Board notes that before it may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  See Barnett v. Brown, 8 Vet. App. 1 (1995); 83 F.3d 1380 (Fed. Cir. 1996).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

Review of the Veteran's physical claims file shows a Report of General Information (VA Form 27-0820) which indicates that in February 2014, the Veteran phoned the VA Division 341/NCC/PBE and reported he had "new a[nd] material evidence" for his appeal that had been certified to the Board, that the Oklahoma City VAMC had these documents, and that he wanted this information to be provided to the Board.  Review of the Veteran's Virtual VA and VBMS efolders reveal that in a RO rating decision dated in October 2013 (which denied service connection for two unrelated issues - hearing loss and tinnitus), there was a notation that the evidence considered included treatment records from the Oklahoma City VAMC, dated from July 28, 1998 through October 1, 2013.  However, a review of the Veteran's physical claims files, Virtual VA efolder, and VBMS efolder show that VA treatment records dated from April 2000 through March 2011 only have been associated.  

Based on the foregoing it appears that there may be outstanding VA treatment records that may pertain to the issues on appeal.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators, regardless of whether those records are physically on file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, an attempt to obtain all pertinent VA treatment records should be made.

Also, there are documents in the Veteran's physical claims files suggesting there may be a vocational rehabilitation file (based on an application the Veteran completed in January 2012) and there may be also be a temporary file (based on documents dated in May 2012 indicating he may have filed for compensation under 38 U.S.C.A. § 1151for injuries to his teeth).  On remand, an original or copy of any existing additional files should be associated with the Veteran's claims folder.  

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide identifying information regarding any recent VA and/or private treatment for his right shoulder, right hip, low back condition, and/or dental injury.  Attempt to obtain pertinent records from any named treatment sources, and associate such records with the Veteran's claims folder.  This should specifically include current treatment records from the Oklahoma City VAMC, dated from April 2011 to the present. Negative replies should be requested.

2. Obtain a copy or an original of any additional existing files, to include a vocational rehabilitation file and/or a temporary file regarding a claim compensation under the provision of 38 U.S.C.A. § 1151.

3. After completing any additional development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case and afforded the appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
GAYLE STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

